Exhibit 10.68

REALOGY HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE NOTICE OF GRANT
& PERFORMANCE SHARE AGREEMENT
Realogy Holdings Corp. (the "Company"), pursuant to Section 9.4 of the 2012
Long-Term Incentive Plan (the "Plan"), hereby grants to the individual listed
below (the "Participant"), an Award of performance share units (a "Performance
Share Award" or "Performance Shares"). The Performance Share Award is subject to
all of the terms and conditions set forth herein and in the Performance Share
agreement attached hereto as Exhibit A (the "Agreement") and the Plan, which are
incorporated herein by reference. In addition, as a condition to receiving this
Performance Share Award, the Participant understands and agrees to continue to
be bound by and comply with the restrictive covenants and other provisions set
forth in (1) the Restrictive Covenant Agreement, dated as of October 10, 2012,
as previously amended by any side letter(s) that the Participant may be a party
to, or (2) a previous notice of grant and award agreement of equity-based
compensation that the Participant received (the "Restrictive Covenants
Agreement"), a copy of which the Participant acknowledges receipt. The
Participant understands and agrees that the Restrictive Covenants Agreement (and
any side letter thereto) shall survive the grant, vesting or termination of the
Performance Shares, sale of the Shares with respect to the Performance Shares
and any termination of employment of the Participant, and that full compliance
with the Restrictive Covenants Agreement is an express condition precedent to
(i) the receipt, delivery and vesting of any Performance Shares and (ii) any
rights to any payments with respect to the Performance Shares.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant ("Notice") and the Agreement.
Participant:    [ ]
Grant Date:    [ ], 2015
Target Grant:    [ ] Performance Shares
Performance Period:    January 1, 2015 - December 31, 2017
Performance Criteria:    See Schedule 1 to Exhibit A attached hereto
By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Notice, including the Restrictive
Covenants Agreement. The Participant has reviewed the Agreement, the Plan and
this Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice and fully understands all provisions of
this Notice, the Agreement and the Plan. The Participant hereby agrees to



--------------------------------------------------------------------------------



accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or relating to the
Performance Share Award.


REALOGY HOLDINGS CORP.         PARTICIPANT
By:         By:
Print Name:         Print Name:
Title:         





--------------------------------------------------------------------------------



Exhibit A
PERFORMANCE SHARE AGREEMENT
Pursuant to the Performance Share Notice of Grant (the "Notice") to which this
Performance Share Agreement (this "Agreement") is attached, Realogy Holdings
Corp. (the "Company"), has granted to the Participant the number of Performance
Shares under the Company's 2012 Long-Term Incentive Plan (the "Plan") as
indicated in the Notice. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and Notice.
ARTICLE I
GENERAL


1.1Incorporation of Terms of Plan. The Performance Share Award is subject to the
terms and conditions of the Plan, which are incorporated herein by reference. In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.


ARTICLE II


GRANT OF PERFORMANCE SHARES


2.1Grant of Performance Shares. In consideration of the Participant's past
and/or continued employment with or service to the Company or any Affiliate and
for other good and valuable consideration, effective as of the Grant Date set
forth in the Notice (the "Grant Date"), the Company irrevocably grants to the
Participant the number of Performance Shares as set forth in the Notice (the
"Target Grant"), upon the terms and conditions set forth in the Plan and this
Agreement, including Schedule 1 attached hereto, and subject to the
Participant's full compliance at all times with the restrictive covenants and
other provisions set forth in the Restrictive Covenant Agreement (as defined in
the Notice), which is an express condition precedent to (i) the receipt,
delivery and vesting of any Performance Shares and (ii) any rights to any
payments with respect to the Performance Shares.


2.2Consideration to the Company. In consideration of the grant of the
Performance Shares by the Company, the Participant agrees to render services to
the Company or any Affiliate and to comply at all times with the Restrictive
Covenants Agreement. Nothing in the Plan or this Agreement shall confer upon the
Participant any right to continue in the employ or service of the Company or any
Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.

A-1

--------------------------------------------------------------------------------



ARTICLE III


PERFORMANCE CRITERIA AND PERFORMANCE PERIOD


3.1Performance Period. Subject to the remaining terms of this Agreement, after
completion of the Performance Period as set forth on the Grant Notice, the
number of Performance Shares ultimately earned under this Agreement will be
based on the Company's performance against certain criteria (the "Performance
Criteria") as set forth on Schedule 1 hereto.
3.2Settlement of Performance Shares. Each Performance Share Award earned under
this Agreement shall entitle the Participant to receive a number of shares of
Common Stock of Realogy Holdings Corp. (the "Shares") equal to a multiple of the
Target Grant, as determined in accordance with Schedule 1 hereto and subject to
the terms and conditions described herein (subject to any reductions for tax
withholding or otherwise to the extent permitted under the Plan or this
Agreement), including the Participant's full compliance at all times with the
Restrictive Covenants Agreement. Fractional shares shall be rounded down to the
nearest whole share. The Company may, in its sole discretion, deliver such
Shares (i) by issuing the Participant a certificate of Common Stock representing
the appropriate number of Shares, (ii) through electronic delivery to a
brokerage or similar securities-holding account in the name of the Participant,
or (iii) through such other commercially reasonable means available for the
delivery of securities. Except as provided in Article V below, Shares earned
under this Agreement shall be delivered within sixty (60) days following the end
of the Performance Period, provided that the Participant fully complies at all
times with the Restrictive Covenants Agreement. Any portion of the Performance
Share Award that could have been earned in accordance with the provisions of
Schedule 1 that is not earned as of the end of the Performance Period shall be
immediately forfeited at the end of the Performance Period.


3.3No Rights as a Stockholder. Unless and until a certificate or certificates
representing the Shares shall have been issued by the Company to Participant in
connection with the payment of Shares related to the vested Performance Share
Award, the Participant shall not be, or have any of the rights or privileges of
a stockholder of the Company with respect to, the Performance Share Award or the
Shares.


3.4Dividend Equivalents Rights. The Performance Share Award will carry dividend
equivalent rights related to any cash dividend paid by the Company while the
Performance Share Award is outstanding. In the event the Company pays a cash
dividend on its outstanding Shares following the grant of the Performance Share
Award, the number of Performance Shares will be increased by the number of units
determined by dividing (i) the amount of the cash dividend on the number of
Shares covered by the Performance Shares at the time of the related dividend
record date, by (ii) the closing price of a Share on the related dividend
payment date. Any additional Performance Shares credited as dividend equivalents
will be subject to the same vesting requirements, settlement provisions, and
other terms and conditions as the original Performance Shares to which they
relate.



A-2

--------------------------------------------------------------------------------



3.5Deferral. The Participant may be permitted to elect to defer receipt of his
or her Shares related to the Performance Share Award, to the extent permitted by
and in accordance with a separate deferral program.


ARTICLE IV


FORFEITURES


4.1Termination of Employment. Except as otherwise specifically set forth in this
Article IV, if the Participant terminates employment with or ceases to provide
services to the Company or any Affiliate prior to the date on which the
Performance Period ends, this Agreement will terminate and be of no further
force or effect on the date that the Participant is no longer actively employed
by or providing services to the Company or any of its Affiliates and the
Performance Share Award shall be forfeited on such date. The Participant will,
however, be entitled to receive any Shares payable under this Agreement if the
Participant's employment terminates or services cease after the Performance
Period but before the Participant's receipt of such Shares.
4.2Death or Disability. Except as set forth in Section 5.1 below, if the
Participant terminates employment with or ceases to provide services to the
Company or any Affiliate prior the end of the Performance Period on account of
death or Disability, the Participant shall vest in a number of Performance
Shares equal to the number of Performance Shares that would have vested based
upon actual performance had the Participant's employment or services not
terminated, pro-rated for the number of full months of the Performance Period
during which the Participant was employed by or was providing services to the
Company or any Affiliate.
4.3Termination other than for Cause or for Good Reason. Except as set forth in
Section 5.1 below, in the case where the Participant terminates employment with
or ceases to provide services to the Company or any Affiliate prior to the end
of the Performance Period other than for Cause or the Participant resigns from
employment from the Company or any Affiliate with Good Reason, the Participant
shall vest in a number of Performance Shares equal to the number of Performance
Shares that would have vested based upon actual performance had the
Participant's employment or services not terminated, pro-rated for the number of
full months of the Performance Period during which the Participant was employed
by or was providing services to the Company or any Affiliate.


4.4Retirement. In the case where the Participant resigns from employment from
the Company or any Affiliate on account of Retirement on or following the first
anniversary of the commencement of the Performance Period, the Participant shall
vest in a number of Performance Shares equal to the number of Performance Shares
that would have vested based upon actual performance had the Participant's
employment or services not terminated, without pro-ration.
4.5Timing of Payment. Without limiting the foregoing, in the event the
Participant's employment or services terminate before the end of the Performance
Period on account of death, Disability, Retirement or termination by the Company
other than for Cause or a resignation for Good Reason, any portion of the award
which vests in accordance with either

A-3

--------------------------------------------------------------------------------



Sections 4.2, 4.3 or 4.4 above shall be payable at the time and in the manner
set forth in Section 3.2 following the end of the Performance Period, provided
that the Participant fully complies at all times with the Restrictive Covenants
Agreement.


ARTICLE V


CHANGE IN CONTROL


5.1Change in Control. In the event that Change in Control occurs during the
Performance Period, the Performance Share Award shall, immediately prior to the
Change in Control, (a) be converted to a number of Performance Shares equal to
the Target Grant, (b) cease to be subject to the achievement of the Performance
Criteria and (c) vest in full at the end of the Performance Period provided the
Participant is employed by or is providing services to the Company or any
Affiliate on such date and fully complies at all times with the Restrictive
Covenants Agreement, subject to the following:


(a)With respect to each outstanding Performance Share that is assumed or
substituted in connection with the Change in Control, in the event that during
the Performance Period,
(i)a Participant's employment or service is terminated other than for Cause by
the Company or any Affiliate or the Participant resigns from employment from the
Company or any Affiliate with Good Reason, (1) the Performance Shares shall
become fully vested and (2) the Performance Shares shall be settled in shares of
stock underlying the Performance Shares as soon as practicable, but in no event
later than ten (10) days following such termination, provided that the
Participant fully complies at all times with the Restrictive Covenants
Agreement; or


(ii)a Participant's employment or service is terminated on account of death or
Disability, (1) the Performance Shares shall become fully vested and (2) the
Performance Shares shall be settled in shares of stock underlying the
Performance Shares as soon as practicable, but in no event later than ten (10)
days following such termination, provided that the Participant fully complies at
all times with the Restrictive Covenants Agreement.


(b)With respect to each outstanding Performance Share that is not assumed or
substituted in connection with a Change in Control, immediately upon the
occurrence of the Change in Control, (i) the Performance Shares shall become
fully vested and (ii) the Participant shall receive in cash the "Value" of one
share of Common Stock multiplied by the Target Grant, provided that the
Participant fully complies at all times with the Restrictive Covenants
Agreement. As soon as practicable, but in no event later than ten (10) days,
following the Change in Control, the Company or its successor shall deliver to
the Participant (or, if applicable, the Participant's estate) the cash payment
as calculated pursuant to the preceding sentence. For purposes of this
Agreement, the term "Value" means the Fair Market Value of one Share on the last
trading day before the date of the Change in Control, or if greater, the value
of

A-4

--------------------------------------------------------------------------------



one Share in connection with the Change in Control, but only if such value is
determinable immediately prior to the date of the Change in Control.


5.2Assumption/Substitution. For purposes of Section 5.1, the Performance Shares
shall be considered assumed or substituted for if, following the Change in
Control, the Performance Shares are of comparable value and remains subject to
the same terms and conditions that were applicable to the Performance Shares
immediately prior to the Change in Control except, that the Performance Shares
shall instead relate to the common stock of the acquiring or ultimate parent
entity and the Performance Shares shall no longer be subject to the achievement
of the Performance Criteria.


ARTICLE VI


MISCELLANEOUS


6.1Administration. The Administrator shall have the power to interpret the Plan,
the Restrictive Covenants Agreement and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the Performance
Shares.


6.2Restrictions on Transfer. Performance Shares that have not vested may not be
transferred or otherwise disposed of by the Participant, including by way of
sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Administrator, or by will or the laws of descent and
distribution.


6.3Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any of
the Performance Shares by any holder thereof in violation of the provisions of
this Agreement shall be valid, and the Company will not transfer any of said
Performance Shares on its books or otherwise nor will any of said Performance
Shares be entitled to vote, nor will any dividends be paid thereon, unless and
until there has been full compliance with said provisions to the satisfaction of
the Company. The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.


6.4Adjustments. The Participant acknowledges that the Performance Shares are
subject to modification and termination in certain events as provided in this
Agreement and Article 3 of the Plan.


6.5Termination of Employment or Service/Breach of the Restrictive Covenants
Agreement. The Administrator, in its sole discretion, shall determine the effect
of all

A-5

--------------------------------------------------------------------------------



matters and questions relating to termination of employment or service,
including without limitation, whether a termination has occurred, whether any
termination resulted from a discharge for Cause and whether any particular leave
of absence constitutes a termination, as well as whether the Participant has
fully complied with the Restrictive Covenants Agreement for purposes of this
Agreement.


6.6Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Executive Vice
President and Chief Administrative Officer at the Company's principal office,
and any notice to be given to the Participant shall be addressed to the
Participant's last address reflected on the Company's records.


6.7Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.


6.8Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


6.9Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Performance
Shares are granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.


6.10Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Performance Shares in any material way without the
prior written consent of the Participant.


6.11Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 6, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.


6.12Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Performance Shares and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the

A-6

--------------------------------------------------------------------------------



Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.


6.13Entire Agreement. The Plan, the Notice, the Restrictive Covenants Agreement
and this Agreement (including all Exhibits thereto, if any) constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof.


6.14Section 409A. The intent of the parties is that payments and benefits under
this Agreement and the Award be exempt from, or comply with, Section 409A of the
Internal Revenue Code (the "Code"), and accordingly, to the maximum extent
permitted, this Agreement and the Award shall be interpreted and administered to
be in accordance therewith. Notwithstanding anything contained herein to the
contrary, the Participant shall not be considered to have terminated employment
with the Company for purposes of any payments under this Agreement and the Award
which are subject to Section 409A of the Code until the Participant would be
considered to have incurred a "separation from service" from the Company within
the meaning of Section 409A of the Code. Each amount to be paid or benefit to be
provided under this Agreement and the Award shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in this Agreement and the Award that are due within the "short term
deferral period" as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement and the
Award during the six-month period immediately following the Participant's
separation from service shall instead be paid on the first business day after
the date that is six months following the Participant's separation from service
(or, if earlier, the Participant's death). The Company makes no representation
that any or all of the payments described in this Agreement and the Award will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. The
Participant understands and agrees that he or she shall be solely responsible
for the payment of any taxes and penalties incurred under Section 409A.


ARTICLE VII


DEFINITIONS
Wherever the following terms are used in the Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
7.1"Cause" shall mean, with respect to the Participant, "Cause" as defined in
such Participant's employment, consulting or similar agreement with the

A-7

--------------------------------------------------------------------------------



Company or any of its Subsidiaries if such an agreement exists and contains a
definition of Cause or, if no such agreement exists or such agreement does not
contain a definition of Cause, then Cause shall mean (a) commission of any
felony or an act of moral turpitude; (b) engaging in an act of dishonesty or
willful misconduct; (c) material breach of the Participant's obligations
hereunder or under any agreement entered into between the Participant and the
Company or any of its Subsidiaries or Affiliates; (d) material breach of the
Company's policies or procedures, including but not limited to the Company's
Code of Ethics or any of the Key Policies of the Company; or (e) the
Participant's willful failure to substantially perform his or her duties as an
employee of the Company or any Subsidiary or Affiliate (other than any such
failure resulting from incapacity due to physical or mental illness). A
termination will not be for "Cause" pursuant to clause (b), (c), (d) or (e), to
the extent such conduct is curable, unless the Company shall have notified the
Participant in writing describing such conduct and the Participant shall have
failed to cure such conduct within ten (10) business days after the receipt of
such written notice.


7.2A "Change in Control" shall mean the occurrence of any of the following
events:
(a)An acquisition of any voting securities of the Company (the "Voting
Securities") by any "Person" (as the term person is used for purposes of Section
13(d) or 14(d) of the Exchange Act), immediately after which such Person has (i)
"Beneficial Ownership" (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
the Company's then-outstanding Voting Securities or (ii) the power to elect a
majority of the Board; provided, however, that in determining whether a Change
in Control has occurred pursuant to this Section 7.2(a), an acquisition of
Shares or Voting Securities by the Company or any corporation or other Person of
which a majority of its voting power or its voting equity securities or equity
interest is owned, directly or indirectly, by the Company (a "Related Entity")
shall not constitute a Change in Control; or
(b)The consummation of a merger, consolidation or reorganization of, with or
into the Company or in which securities of the Company are issued (a "Merger"),
if immediately following the Merger, any Person has (i) Beneficial Ownership of
more than fifty percent (50%) of the combined voting power of the Company's
then-outstanding Voting Securities or (ii) the power to elect a majority of the
Board; or


(c)The sale or other disposition of all or substantially all of the assets of
the Company to any Person, other than (i) a transfer to a Related Entity or (ii)
the distribution to the Company's stockholders of the stock of a Related Entity
or any other assets.
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

A-8

--------------------------------------------------------------------------------



In addition, for each Award that constitutes deferred compensation under Section
409A of the Code, solely to the extent required to avoid the imposition of
additional taxes and penalties under Section 409A of the Code, a Change in
Control shall be deemed to have occurred under the Plan with respect to such
Award only if a change in the ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company shall
also be deemed to have occurred under Section 409A of the Code. Consistent with
the terms of this Section 7.2, the Administrator shall have full and final
authority to determine conclusively whether a Change in Control of the Company
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto.
7.3 "Disability" shall mean a condition such that an individual would be
considered disabled for the purposes of Section 409(A) of the Code.


7.4"Good Reason" shall mean, with respect to the Participant, "Good Reason" as
defined in such Participant's employment or similar agreement with the Company
or any of its Subsidiaries if such an agreement exists and contains a definition
of Good Reason (or a term of like import, such as "constructive discharge") or,
if no such agreement exists or such agreement does not contain a definition of
Good Reason (or a term of like import, such as "constructive discharge"), then
Good Reason shall mean (a) a reduction of the Participant's annual base salary
(but not including any diminution related to a broader compensation reduction
that is not limited to any particular employee or executive), (b) a required
relocation of the Participant's primary work location to a location more than
fifty (50) miles from the Participant's current primary work location or (c) a
material diminution in the Participant's authority, duties or responsibilities;
provided, however, that such reduction, relocation or diminution in clauses (a)
through (c) above shall not constitute Good Reason unless the Participant shall
have notified the Company in writing describing such reduction, required
relocation or diminution within thirty (30) business days of its initial
occurrence and then only if the Company shall have failed to cure such reduction
or required relocation within thirty (30) business days after the Company's
receipt of such written notice. A resignation for Good Reason under this
Agreement shall not constitute an elimination or discontinuation of
Participant’s job or position under the Realogy Group LLC Severance Pay Plan.


7.5"Retirement" shall mean Separation from Service (as defined in Section 409A
of the Code) with the Company and all Affiliates (other than for Cause) after
attaining eligibility for Retirement. A Participant attains eligibility for
Retirement upon the earlier of (a) age 65 or (b) age 55 with at least ten (10)
whole years of consecutive service starting from the Participant's most recent
hire date with the Company and all Affiliates.

A-9

--------------------------------------------------------------------------------









Schedule I

A-10